Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 19, 21, 23 & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasarchi (US 2006/0019604 A1).

Regarding claim 17, Hasarchi discloses a digital repeater system, comprising: a first repeater unit, comprising: 

a first antenna port operable to receive a radio frequency (RF) analog signal (see down-link antenna section in fig. 2a); a first analog signal amplification and filtering path communicatively coupled  (see down-link section coupled to filtering section) to the first antenna port (see antenna path for downlink in fig. 2a), wherein the first analog signal amplification and filtering path (see digital filter and path for uplink in fig. 2a) is configured to receive the RF analog signal from the first antenna port (see down-link antenna port section in fig. 2a); 

a first software-defined filtering (SDF) module (here, filter parameters are “software programmable” [0075]) configured to receive the RF analog signal from the first analog signal amplification (see amplifier is included in path see [0044] for fig. 2a) and filtering path (see filter page 140U in fig. 2A) and convert the RF analog signal to digital baseband data (SEE A/D AND D/A DIGITAL/ANALOG CONVERSTS IN FIG. 2A); and 

a first digital communication port configured to transmit the digital baseband data (see output and input for both downlink and uplink section in fig. 2a, therefore to receive and/or transmit on the other end); 

a second repeater unit (see [0071] “bi-directional repeaters of figs 2a”, therefore more than on and a second exists as shown in fig. 2a), comprising: a second digital communication port configured to receive the digital baseband data (see uplink section fig. 2a); 

a second SDF module (here, filter parameters are “software programmable” [0075]) communicatively coupled to the second digital communication port (see up-link section with filter coupling), wherein the second SDF module is configured to convert the digital baseband data to a repeated RF analog signal; 

a second analog signal amplification and filtering path (see uplink path which includes filtering  and amplification as stated in [0044]) communicatively coupled to the second SDF module (see filter and coupled to up-link section fig. 2a), wherein the second analog signal amplification and filtering path (see down-link secition for digital filer which includes amplification [0044]) is configured to receive the repeated RF analog signal from the second SDF module() ; and 

a second antenna port configured to transmit the repeated RF analog signal (see output and input for both downlink and uplink section in fig. 2a, therefore to receive and/or transmit on the other end); and 

a cable communicatively coupled between the first digital communication port and the second digital communication port to communicate the digital baseband data from the first repeater unit to the second repeater unit (see connected path throughout for fig. 2a, which presumably is cabled are similarly).

Regarding claim 19, Hasarchi discloses digital repeater system of claim 17, wherein the RF analog signal is received in an uplink or a downlink (see uplink and downlink in fig. 2a).
Regarding claim 21, Hasarchi discloses digital repeater system of claim 17, wherein: the first repeater unit includes a data aggregator between the first SDF module and the first digital communication port, wherein the first data aggregator is configured to combine multiple signal paths corresponding to multiple frequency ranges; and the second repeater unit includes a data de-aggregator between the second SDF module and the second digital communication port, wherein the second data de-aggregator is configured to combine multiple signal paths corresponding to multiple frequency ranges.
Regarding claim 23, Hasarchi discloses digital repeater system of claim 17, wherein the first SDF module and the second SDF module each include an input path and an output path (see input and output in fig. 2a), and wherein the first SDF module and the second SDF module each include one or more of: a digital signal processor (DSP), a digital-to-analog converter (DAC) (see DAC in [0076]), an analog-to-digital converter (ADC) (see A/D in [0044]), a gain block, a multiplexer, a demultiplexer, a log power detector, a power amplifier, one or more digital filters (digital filters [0074]) or one or more analog filters.
Regarding claim 25, Hasarchi discloses digital repeater system of claim 17, further comprising a plurality of additional repeater units located in proximity to the first antenna port or the second antenna port (see uplink section and downlink section), wherein the first antenna port or the second antenna port is a server antenna port, and wherein the additional repeater units are used to split a digital signal with no or minimal degradation (see fig. 2a third digital filter in [0057], therefore a plurality of additional repeater units).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (US 2006/0019604 A1) in view of Chakraborty (US 2017/0195961 A1).

 	Regarding claim 26, Hasarchi does not explicitly state the obvious where Chakraborty states the obvious digital repeater system of claim 17, wherein one or more of the first SDF module or the second SDF module are configured to not apply digital filtering and are used for signal digitization (see [0022] “filters, signal digitization is performed using the analog-to-digital converters” as notoriously well-known in the art of invention).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hasarchi with that of Chakraborty. Doing so would conform to well-known standards with the field of technology.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (US 2006/0019604 A1) in view of Gainey et al. (US 2012/0115412 A1).

Regarding claim 24, digital repeater system of claim 23, Hasarchi does not specifically disclose however Gainey discloses wherein the one or more digital filters include one or more of an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter (see finite impulse response filter).


Allowable Subject Matter

Claims 27-34 are allowable.
Claims 18, 20 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643